UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-6438
AKIN AKINKOYE,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                         (CR-97-151-PJM)

                      Submitted: July 26, 2001

                      Decided: August 3, 2001

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Remanded by unpublished per curiam opinion.


                            COUNSEL

Akin Akinkoye, Appellant Pro Se. Steven Michael Dettelbach,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Mary-
land, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. AKINKOYE
                             OPINION

PER CURIAM

   Akinbobola Akinkoye seeks to appeal the district court’s order
denying his motion to compel counsel to produce pretrial discovery
and trial motions. The district court entered an order denying
Akinkoye’s motion on October 5, 2000. However, Akinkoye did not
file a notice of appeal until March 6, 2001, in which he indicated that
he did not receive notice of the order to be appealed until that day.
Where, as here, a pro se appellant files an untimely notice of appeal
offering some excuse for its untimeliness, that notice is properly con-
strued as a motion to reopen the time to note an appeal under Fed. R.
App. P. 4(a)(6). See United States v. Fuever, 236 F.3d 725, 729 n.7
(D.C. Cir. 2001). Accordingly, we remand the case to the district
court for the court to determine whether Akinkoye can satisfy the
requirements of Rule 4(a)(6). See Ogden v. San Juan Cnty., 32 F.3d
452, 454 (10th Cir. 1994). The record, as supplemented, will then be
returned to this court for further consideration.

                                                         REMANDED